DETAILED ACTION
This action is in response to the Amendment dated 01 October 2020. Claims 1, 4-6, 8, 10-12, 14 and 17-19 are amended. Claims 2, 3, 9 and 15-16 are cancelled. Claims 7, 13, and 20 were previously cancelled. No new claim has been added. Claims 1, 4-6, 8, 10-12, 14 and 17-19 remain pending and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was sought through an interview with Mr. Aaron Pontikos on 6/14/2021.  

The application has been amended as follows – Claims 1, 8 and 14 are amended to read: 

1. (CURRENTLY AMENDED) A method for viewport selection during playback of a 360° hypervideo capable of providing at least 360° of different views of a single plane about a vertex of a circle, comprising: recording end user interactions by an end user during playback of different 360° hypervideos, wherein the end user interactions include panning, tilting, and zooming operations establish respective viewports established  viewport used during playback of a previously viewed 360° hypervideo, wherein the previously established viewport is selected based, at least in part, on a highest degree of similarity between an image feature matrix of a video frame previously viewed via the previously established viewport during playback of the previously viewed 360° hypervideo and an image feature matrix corresponding to a video frame of new 360° hypervideo, and further wherein the selected previously established viewport is most likely to avoid hyperlinked content of interest in the new 360° hypervideo from being obscured from the end user.

5. (CANCELED)

8. (CURRENTLY AMENDED) A 360° hypervideo presentation data processing system adapted for viewport selection during playback of a 360° hypervideo capable of providing at least 360° of different views of a single plane about a vertex of a circle, comprising: one or more computer processors; one or more computer readable storage media; computer program instructions; said computer program instructions being stored on said one or more computer readable storage media for execution by said one or more computer processors; and said computer program instructions comprising instructions to: record end user interactions by an end user during playback of different 360° hypervideos, wherein the end user interactions include panning, tilting, and zooming operations establish respective viewports established  viewport used during playback of a previously viewed 360° hypervideo, wherein the previously established viewport is selected based, at least in part, on a highest degree of similarity between an image feature matrix of a video frame previously viewed via the previously established viewport during playback of the previously viewed 360° hypervideo and an image feature matrix corresponding to a video frame of new 360° hypervideo, and further wherein the selected previously established viewport is most likely to avoid hyperlinked content of interest in the new 360° hypervideo from being obscured from the end user.

11. (CANCELED)

14. (CURRENTLY AMENDED) A computer program product for viewport selection during playback of a 360° hypervideo capable of providing at least 360° of different views of a single plane about a vertex of a circle,, the computer program product comprising one or more computer readable storage media and program instructions stored on said one or more computer readable storage media, wherein the computer readable storage medium is not a transitory signal per se, said program instructions comprising instructions to: panning, tilting, and zooming operations used to establish respective viewports during playback of the different 360° hypervideos; and responsive to receiving a directive by the end user to view a new 360° hypervideo: play back the new 360° hypervideo to the end user via a previously established  viewport used during playback of a previously viewed 360° hypervideo, wherein the previously established viewport is selected based, at least in part, on a highest degree of similarity between an image feature matrix of a video frame previously viewed via the previously established viewport during playback of the previously viewed 360° hypervideo and an image feature matrix corresponding to a video frame of new 360° hypervideo, and further wherein the selected previously established viewport is most likely to avoid hyperlinked content of interest in the new 360° hypervideo from being obscured from the end user.

18. (CANCELED)

Allowable Subject Matter
 Claims 1, 4-6, 8, 10-12, 14 and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The present invention (amended independent claims: 1 – method, 8 – system and 14 – non-transitory computer readable medium) is directed to a method and a system for viewport selection for 360° hypervideo presentation by playing back the 360° hypervideos to an end user and recording user interactions, and computing the end user profile from the recorded interactions so as to specify a particular viewport for playing back a new 360° hypervideo.  The Examiner’s amendment in combination with the amendment filed 10/01/20 together bring out the allowable features.  

The closest art found are: HARVIAINEN et al. (US20200336801A1), ZHOU et al. (DE102017009149A1), HANNUKSELA et al. (US20180077210A1), ASBUN et al. (US20190191203A1), RANJEET et al. (US20170244959A1), HOSEA et al. (US20020059094A1) and MICHAEL et al. (US20140282768A1).

 HARVIAINEN relates to a method for displaying 360-degree video using a viewing direction and/or a viewpoint position that is determined based on a user-selected level of automation. If full automation is selected by the user, the viewing direction and/or viewport position is determined by a defined viewing path. If partial automation is selected, the viewing direction and/or viewport position is determined by user input in combination with the defined viewing path.

ZHOU relates to a method for capturing 360-degree video and playing them back. A storage device stores the 360-degree video stream and viewing history data associated with the 360-degree video stream. A rendering device may render the decoded stream from the view history data using view angles. An object tracking device tracks one or more objects in the decoded 360-degree video stream and provides one or more tracking angles associated with the objects. The rendering engine may render 

HANNUKSELA teaches a method for rendering of audiovisual content, such as 360-degree virtual reality content, in a manner that allows for control over whether, and to what degree, the content presented to a viewer should take into account the relative positioning of the content with respect to the viewer.

ASBUN teaches how secondary content such as an advertisement may be inserted based on users' interests in 360 degree video streaming. The information about area(s) of 360 degree scenes that users watch the most may be used to select an ad relevant to their interests. 

RANJEET teaches techniques for selecting a view of a video having multiple views of a real-world scene that are captured simultaneously. When playback of a video is initiated, an object of interest is identified and tracked by automatically switching between multiple views of the video in order to maintain the object in view within a viewport as the object moves between the multiple views.

HOSEA teaches a method for profiling an iTV user comprising gathering user-requested content information from iTV interactions, correlating content-associated profile information from a rating service, and developing a profile of the user based on the information. 

MICHAEL teaches a method for providing a probabilistic order of tiles relative to a current section of a video that a user is viewing. A cache implementation uses this ordering to decide which tiles will probably not be accessed within a particular timeframe.

 The prior art does not teach, suggest, or render obvious, alone or in combination, at least: 

“A method for viewport selection during playback of a 360° hypervideo capable of providing at least 360° of different views of a single plane about a vertex of a circle, comprising: recording end user interactions by an end user during playback of different 360° hypervideos, wherein the end user interactions include panning, tilting, and zooming operations used to establish respective viewports during playback of the different 360° hypervideos; and responsive to receiving a directive by the end user to view a new 360° hypervideo: playing back the new 360° hypervideo to the end user via a previously established  viewport used during playback of a previously viewed 360° hypervideo, wherein the previously established viewport is selected based, at least in part, on a highest degree of similarity between an image feature matrix of a video frame previously viewed via the previously established viewport during playback of the previously viewed 360° hypervideo and an image feature matrix corresponding a video frame of new 360° hypervideo, and further wherein the selected previously established viewport is most likely to avoid hyperlinked content of interest in the new 360° hypervideo from being obscured from the end user.”
 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOROSH NEHCHIRI/					/STEVEN P SAX/                                                                                                     Primary Examiner, Art Unit 2174                                                                                                   Examiner, Art Unit 2174